On Motion this day made unto this Court by Mr. Allein of the Defendant’s Counsil, it was prayed That the moneys in the hands of the Marshal, arising from goods sold of the Complainant’s at Outcry, for satisfaction of a Judgment and Execution obtained at Common Law, on a Bond of The Complainants may be ordered to be paid to the Defendants; Mr. Hume and Mr. Whitaker of Counsel with the Complainant alledged that the said Bond was obtained  Of The Complainant by fraud and circumvention: for that the Defendants had some time before taken a Bond of one Thomas Perkins for the same Money, which the Complainant knew nothing of till after he had executed his said Bond to the Defendants but supposed the said money was due from his Wife Margaret Hall, as by his Bill exhibited into this Court is set forth and Therefore prayed the Complainant may be put in Statu Quo, in respect to the validity of the debt, before the Complainant was persuaded to enter into the aforesaid Bond;
Whereupon and upon reading and perusing the last Will and Testament of Joseph Kays, the Father of the said Jane Kays 16 the Infant, and comparing the two above mentioned Bonds (produced by the said Sarah Rhett) which were found to be both for one and the same sum of money, due to the Infant Jane, by the Will of the Testator, and hearing what was alledged on either side, This Court held reasonable and do so order and direct, That a Trial at Law be had between the Defendants and Complainants upon this Issue. How Far The said Complainant before his signing and executing the aforesaid Bond and Obligation, was liable for the sum of money specified in the Condition: And that The aforesaid moneys in the hands of the Marshall do so remain until this Court take further Order therein.
Intr.
Tho. Lamboll Deputy Register .

 When South Carolina presented an outfit of clothing to a Chickasaw “General,” in 1707, Joseph Keys made the coat and “Britches” (JCHA ijoj-ijoS, p. 24).
Jane Keys married John Wright in 1724, and died in 1730 (St. Philip’s Register 1J20-1J58, pp. 155, 235).